 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,       )   Case No. CR 11-01078-RGK
                                     )
12                   Plaintiff,      )
                                     )
13        v.                         )   JUDGMENT AND COMMITMENT ORDER
                                     )   FOLLOWING REVOCATION OF
14   CESAR RUIZ,                     )   SUPERVISED RELEASE
                                     )
15                  Defendants.      )
     ___________________________     )
16
17        On   December 17, 2018, the matter came on for Revocation of
18   Supervised Release.    Appearing on behalf of the Defendant was CJA,
19   Angel Navarro and appearing on behalf of the Government was
20   Assistant United States Attorney Christine Ro. Also present was
21   United States Probation Officer Joseph Carlos.
22        The defendant denied the truthfulness of the allegation
23   contained in the Petition on Probation and Supervised Release,
24   filed on August 31, 2018.
25        Counsel present argument. The defendant does not address the
26   Court.
27   //
28   //
 1        The Court finds the defendant is not in violation of the terms
 2   and conditions of supervised release.
 3        The defendant is hereby ORDERED RELEASED FORTHWITH
 4   (Release No. 13325) from the custody of the Bureau of Prisons.
 5   Upon release from custody in this matter, the defendant shall
 6   remain on supervised release under the same terms and conditions
 7   originally imposed with the following additional conditions:
 8   •    The offender shall participate for a period of 180 days in a
 9        home detention program which may include electronic
10        monitoring, GPS, Alcohol Monitoring Unit or automated
11        identification system and shall observe all rules of such
12        program, as directed by the Probation Officer.
13   •    The offender shall maintain a residential telephone line
14        without devices and/or services that may interrupt operation
15        of the monitoring equipment. The cost of location monitoring
16        shall be waived.
17   •    The offender shall submit his person, residence, office,
18        vehicle, or other area under the offender’s control, to a
19        search, conducted by a United States Probation Officer or
20        other law enforcement officer under the direction and control
21        of the Probation Officer, at a reasonable time and in a
22        reasonable manner, based upon reasonable suspicion of
23        contraband or evidence of a violation of a condition of
24        supervision; failure to submit to a search may be grounds for
25        revocation; the offender shall warn any other residents that
26   //
27   //
28   //

                                      2
 1         the premises may be subject to searches pursuant to this
 2         condition.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated:     December 17,   2018           R. GARY KLAUSNER
                                              U.S. District Judge
 7
 8
     FILED:
 9
     KIRY K. GRAY, CLERK OF COURT
10
11
12   by:   _____/s/______________
           Patricia Gomez
13         Deputy Clerk
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       3
